PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Individual Under Supervision
his
Name of Individual: Eric Esmond                                                          Cr.: 18-00015-001
                                                                                        PACTS #: 3354503

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/20/2018

Original Offense:   Possession of a Firearm by a Convicted Felon, in violation of 18 U.S.C. § 922(G)(1), a
                    Class C Felony.

Original Sentence: 41 months’ imprisonment, 36 months’ supervised release

Special Conditions: Special Assessment, Alcohol/Drug Testing and Treatment, Life Skills Counseling,
Educational Services, Self-Employment/Business Disclosure, Support Dependents

Type of Supervision: Supervised Release                         Date Supervision Commenced: 01/15/2021

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

 1                    ‘You must refrain from the illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court. You
                      must alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse. The U.S.
                      Probation Office will supervise your compliance with his condition.'
                      On July 1, 2021, a urine specimen was secured in the probation office, which
                      tested positive for marijuana. Upon confronting Esmond, he denied using any
                      illicit substances.


U.S. Probation Officer Action:

The Probation Office will continue to monitor Esmond and will increase random urine testing. If he
continues to test positive, Esmond will be referred for a substance abuse treatment assessment, and the
Court will be notified. Please allow this letter to serve as a formal written reprimand for his positive drug
screen.
                                                                                        Prob 12A – page 2
                                                                                             Eric Esmond


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer




                                                        By:   ERIN A. DESILVA
                                                              U.S. Probation Officer

/ ead

APPROVED:


Elisa Martinez                     7/14/2021

ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Signature of Judicial Officer


                                                              July 15, 2021
                                                                              Date
